DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 1-20 are pending.

Response to Arguments
2.	Applicant’s arguments with respect to claim(s) 1-3 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
3.	Applicant's arguments filed 9/16/22 have been fully considered but they are not persuasive.
In response to the argument (pg.9/13), for claim 4 regarding “initiating a plurality…models”:
	Examiner notes Applicant’s argument directed towards paragraphs 0108 and 0172, that while claim 4 recite “initiating a plurality of ML training jobs, using at least the training dataset”, there is no limitation of automatically initiating in the claim.
With regards to machine learning (ML), the claimed “training jobs” is non-specific and not explicitly defined. The “training jobs” can be given the broadest reasonable interpretation as a task or process, such as prediction, filter, classification, etc. that performs certain functions from the ML data per se. The training job(s) may be in the form of an algorithm(s) per se to carry out said task or function. As such, the ML “training jobs” may broadly of various functions or processes (e.g. establishing prediction, filtering or classification) or machine learning algorithms.
	As discussed in the rejection [Psota: para 0050], discusses training jobs as part of processing the plurality of input data records from data source of transactions and filtering the input data records to identify a set of filtered data records that are favorable candidates for automatic merging; classifying the filtered data records to produce a set of classified data records, each classified data record associated with a likelihood that the data record should be associated with a particular entity; and automatically merging the data records associated with the same entity to form a merged data store of transactions. Further, Examiner has cited additional various examples related to training jobs; or “initiating a plurality of ML training jobs, using at least the training dataset”. One example, Psota explains a plurality of records of transactions are collected and stored among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and using the transactions as a training set to predict association of a particular transaction with an attribute [Psota: para 0056]. See also para 0203-0204 and 0217, discusses training data which are used for ML training models. Psota discloses the claimed training jobs per BRI, may be a set of transactions identified as a training set that may be useful in establishing prediction parameters for associating shipments with attributes such as a type of entity, type of supplier, type of product, product feature or attribute, type of material, and the like. A training set may also be useful for facilitating association of a shipment with an entity by enabling development of prediction parameters [Psota: para 0204-0205]. More examples of machine learning algorithms [Psota: para 0223, 0412].
	As for “target variable”, is not specifically defined and is relative as what constitutes as a target and a variable. Thus, the target variable per BRI may be adjustable or inconstant data per se [Psota: para 0052]. As such, Examiner has cited various examples of the claimed “determining a target variable to infer based on the training dataset”, where target variable may be a form of known or learned variations or data variables of ML data which. More examples on para 0140-0142 and para 0231 (rating algorithm for entity rating includes variables), para 0196 (variety of filter type algorithms would produce target variable).

In response to the argument (pg.10/13), for claim 7 regarding “initiating a plurality of ML training jobs”:
	Claim 7 has dependency stemming from independent claim 4, thus, the response above would apply to its dependent claim 7. Examiner further notes for the term “AutoML” is directed to a labeling a job, i.e. exploration job. Applicant’s original disclosure (para 0022) states an automated machine learning (AutoML) is the process of automating the complex procedures for applying machine learning to real-world problems. The term AutoML can broadly be in terms of systematizing computerization of by a machine. Thus, per claim 7 is broadly a computerized exploration task.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

2.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Psota, et al. [US 20150073929].
Claim 4:	Psota teach a computer-implemented method comprising: 
detecting, by a machine learning (ML) orchestrator within a service provider network [Psota: para 0024; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records], that a training dataset has been stored at a storage location associated with a user of the service provider network; [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party] 
determining a target variable to infer based on the training dataset; [Psota: para 0052; may be a form of known or learned variations or data variables of ML data. More examples on para 0140-0142 and para 0231 (rating algorithm for entity rating includes variables), para 0196 (variety of filter type algorithms would produce target variable). As for “target variable”, is not specifically defined and is relative as what constitutes as a target and a variable. Thus, the target variable per BRI may be adjustable or inconstant data per se target variable per BRI may be adjustable or inconstant]
initiating a plurality of ML training jobs, using at least the training dataset [Psota: para 0050; training jobs as part of processing the plurality of input data records from data source of transactions and filtering the input data records to identify a set of filtered data records that are favorable candidates for automatic merging; classifying the filtered data records to produce a set of classified data records, each classified data record associated with a likelihood that the data record should be associated with a particular entity; and automatically merging the data records associated with the same entity to form a merged data store of transactions. 
The claimed “training jobs” is non-specific and not explicitly defined. The “training jobs” can be given the broadest reasonable interpretation as a task or process, such as prediction, filter, classification, etc. that performs certain functions from the ML data per se. The training job(s) may be in the form of an algorithm(s) per se to carry out said task or function. As such, the ML “training jobs” may broadly of various functions or processes (e.g. establishing prediction, filtering or classification) or machine learning algorithms that identifies the particular training task. 
Further, Psota explains a plurality of records of transactions are collected and stored among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and using the transactions as a training set to predict association of a particular transaction with an attribute [Psota: para 0056]. Thus, Psota uses training data set in initiating a plurality of ML training jobs.  Also, Psota discloses may be a set of transactions identified as a training set that may be useful in establishing prediction parameters for associating shipments with attributes such as a type of entity, type of supplier, type of product, product feature or attribute, type of material, and the like. A training set may also be useful for facilitating association of a shipment with an entity by enabling development of prediction parameters [Psota: para 0204-0205]. More examples of machine learning algorithms [Psota: para 0223, 0412], to generate a plurality of ML models; and [Psota: 0172; customs transaction data can be mined to automatically build training data for vertical classification. More examples on para 0217] 
providing at least one of the plurality of ML models to the user. [Psota: para 0166-0167] 
Claim 5:  See Psota: para 0046-0047, 0174; discussing the computer-implemented method of claim 4, further comprising: receiving, at the service provider network from a client device of the user, a request to enable code-free automated machine learning; creating the storage location within a storage service of the service provider network; and deploying the ML orchestrator within the service provider network.
Claim 6:  See Psota: para 0046-0047, 0062; discussing the computer-implemented method of claim 5, wherein: the storage location is an object store for an account of the user; and the ML orchestrator is deployed as a function provided by an on-demand code execution service of the service provider network.
Claim 7:  See Psota: para 0172-0174; discussing the computer-implemented method of claim 6, wherein: detecting that the training dataset has been stored at the storage location comprises receiving, by the on-demand code execution service, an event message originated by the storage service or a monitoring service upon the training dataset being written to the storage location; and initiating the plurality of ML training jobs comprises transmitting one or more commands to an ML service of the service provider network to perform an AutoML exploration job, the one or more commands including an identifier of the storage location or the training dataset.
Claim 8:  See Psota: para 0106, 0172; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, that a testing dataset has been stored at the storage location, the testing dataset including one or more samples, wherein the plurality of ML training jobs further utilize the testing dataset.
Claim 9:  See Psota: para 0110, 0172; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, that a configuration file has been stored at the storage location, the configuration file including one or more configuration values specified by the user, wherein the initiating of the plurality of ML training jobs further is based on the one or more configuration values specified by the user.
Claim 10:  See Psota: para 0174; discussing the computer-implemented method of claim 4, further comprising: in response to detecting, by the ML orchestrator, that an inference dataset file has been stored at the storage location, automatically utilizing at least one of the plurality of ML models to generate one or more inferences, the utilizing comprising sending one or more samples from the inference dataset file to an endpoint associated with the at least one ML model; and transmitting the one or more inferences to a client device of the user or storing the one or more inferences at the storage location. [Psota: para 0126, 0195]
Claim 11:  See Psota: para 0040, 0046-0048; discussing the computer-implemented method of claim 4, further comprising: transmitting a message to an ML service of the service provider network to host the one or more ML models; and receiving, from the ML hosting service, an identifier of an endpoint associated with the one or more ML models; and utilizing at least one of the plurality of ML models to generate one or more inferences, the utilizing comprising sending one or more inference requests to the endpoint. [Psota: para 0126, 0195]
Claim 12:  See Psota: para 0172-0174; discussing the computer-implemented method of claim 4, further comprising: detecting, by the ML orchestrator, a change to the training dataset resulting in a modified training dataset, wherein the change comprises at least one of an addition of one or more samples, a removal of one or more samples, or a modification of values of one or more samples; and causing a retraining of at least the one or more ML models based on the modified training dataset.
Claim 13:  See Psota: para 0172, 0174; discussing the computer-implemented method of claim 4, further comprising: obtaining, by the ML orchestrator, an identifier of an AutoML system, wherein the identifier was specified by the user, and wherein the AutoML system comprises an AutoML library or an AutoML service provided within the service provider network, wherein the initiating of the plurality of ML training jobs comprises utilizing, from multiple candidate AutoML systems, the AutoML system associated with the identifier.
Claim 14:  See Psota: para 0148, 0174; discussing the computer-implemented method of claim 4, further comprising: providing, to a computing device of the user, data for one or more user interfaces, the one or more user interfaces identifying the plurality of models and a plurality of intermediate training results corresponding to the plurality of models, wherein the one or more user interfaces allow the user to download the plurality of models and receiving a message originated by the computing device to download the at least one of the plurality of ML models, wherein the providing the at least one of the plurality of ML models to the user comprising transmitting the at least one of the plurality of ML models to the computing device.
Claim 15:  See Psota: para 0106, 0172; discussing the computer-implemented method of claim 4, further comprising: determining that the training dataset includes one or more unlabeled samples; sending the one or more unlabeled samples to a data labeling service of the service provider network, wherein the data labeling service utilizes manual labeling or machine learning based labeling to generate one or more labels for the one or more unlabeled samples; and obtaining the one or more labels, wherein initiating the plurality of ML training jobs uses the training dataset and the one or more labels.
Claim 16:  See Psota: para 0108, 0172; discussing the computer-implemented method of claim 4, wherein the plurality of ML model training jobs run at least partially in parallel in that at least two of the plurality of ML model training jobs are actively trained at a same point in time by at least two different compute instances.
Claim 17:  See Psota: para 0172-0174; discussing the computer-implemented method of claim 4, further comprising: receiving a request message originated by a computing device of the user to deploy a ML pipeline corresponding to the one or more ML models; causing a model hosting system of the service provider network to deploy the ML pipeline behind an endpoint; and transmitting an identifier of the endpoint to the computing device or to the storage location.
Claim 18:	Psota teach a system comprising: 
a storage service implemented by a first one or more electronic devices of a provider network [Psota: para 0152], the storage service to provide an object storage location [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party], to receive training a dataset transmitted on behalf of a user, to store the training dataset to the object storage location [Psota: para 0024-0025; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records. Para 0056-0057; using a computer implemented facility to collect and store a plurality of records of transactions among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and using the transactions as a training set to predict association of a particular transaction with an attribute. See also para 0203-0204], and to send a notification to a machine learning (ML) orchestrator of the existence of the dataset; and [Psota: para 0040] 
the ML orchestrator implemented by a second one or more electronic devices of the provider network, the ML orchestrator including instructions that upon execution cause the ML orchestrator to: [Psota: para 0152, 0229]
detect, based on receipt of the notification, that the training dataset has been stored at the object storage location; [Psota: para 0043, 0174; using a computer implemented facility to collect and store a plurality of aggregated customs transactions; associating the transactions with a supplier; and using the aggregated transactions to inform a rating of the supplier based at least in part on analysis of the aggregated transactions]
initiate a plurality of ML training jobs [Psota: para 0050, 0108], using at least the training dataset, to generate a plurality of ML models; and [Psota: 0172; customs transaction data can be mined to automatically build training data for vertical classification] 
provide at least one of the plurality of ML models to the user. [Psota: para 0166-0167]
Claim 19:  See Psota: para 0050, 0172; discussing the system of claim 18, further comprising a ML training system implemented by a third one or more electronic devices of the provider network, the ML training system comprising instructions that upon execution by the third one or more electronic devices cause the ML training system to perform the plurality of ML training jobs.
Claim 20:  See Psota: para 0108, 0166-0167; discussing the system of claim 19, wherein the plurality of ML training jobs include at least partially training a first ML model according to a first ML algorithm type and at least partially training a second ML model according to a second ML algorithm type, wherein the first ML algorithm type is different than the second ML algorithm type.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Psota, et al. [US 20150073929] in view of Lange, et al. [20170185922].
Claim 1:	Psota teach a computer-implemented method comprising: 
deploying, within a multi-tenant service provider network, one or more object storage locations for an account associated with a user; [Psota: para 0024; methods and systems, include: using a computer implemented facility to collect and store a plurality of records of transactions among a plurality of buyers and a plurality of suppliers; aggregating the transactions; associating the transactions with entities; and associating an entity type with at least one of the entities. Associating an entity based on machine learning of entity types from customs transactional data records. See also para 0046-0047, 0062, 00235; additional examples of storage locations for account with a user] 
deploying, within the multi-tenant service provider, a machine learning (ML) orchestrator associated with the account; [Psota: para 0024; Associating an entity may alternatively be based on machine learning of entity types from customs transactional data records]
responsive to detecting, by the ML orchestrator, that a training dataset has been stored at the object storage location [Psota: para 0044, 0054-0055; training dataset detected to be at object storage location, where storage location is not specified. Thus, per broadest reasonable interpretation (BRI), training dataset stored at storage location suggest a data record that may be stored at the user, shipper, consignee, or any party per se. As such, upon the data record can be used (e.g. for association, merging, utilized, etc.) reads on detecting dataset is stored at a storage location. Also para 0046-0047, 0062; shows various storage locations, such as parent entity and child entity or party], automatically initiating a plurality of ML training jobs [Psota: para 0050, 0108], using at least the training dataset and a ML training service of the service provider network, to generate a plurality of different ML models according to a plurality of different ML algorithms; [Psota: 0172; customs transaction data can be mined to automatically build training data for vertical classification]
deploying at least one of the plurality of ML models via a ML hosting service of the service provider network; [Psota: para 0174; data may be cleansed by a variety of automatic cleaning or manual cleaning processes, such as by automatically assigning a product category to data records associated with a supplier, based on pattern matching or similar techniques, such as machine learning techniques, as well as undertaking steps of anti-aliasing, assigning a caliber rating to the buyer]
utilizing the at least one of the plurality of ML models to generate one or more inferences; and [Psota: para 0126; data merging facility may allow automatic merging of transaction records described above under a single entity based on the inference made on grounds of similarity of data. See also para 0195]
storing the one or more inferences at the one or more object storage locations. [Psota: para 0174; Data may be collected from a variety of sources, such as customs data from databases]
	The current amendment recites Psota discloses “a plurality of different ML algorithms”, where the different ML algorithms are non-specific to a particular ML algorithm. Thus, ML algorithms can be given the broadest reasonable interpretation as any calculation or equation related to machine learning. 
	Psota discloses the weights and thresholds used in the country context computation may have been determined using machine learning techniques (e.g. decision trees and principal component analysis) to determine the relevant features to weight, appropriate weights, and effective thresholds [Psota: para 0151]. Psota also discloses a suggestive merger tool may use a machine learning approach to perform pattern matching or otherwise suggest merger of records, such as a technique with boosted trees or other machine learning techniques [Psota: para 0173]. Thus, Psota suggests some form of machine learning algorithms for the machine learning techniques. However, Psota did not clearly include “to generate a plurality of different ML models according to a plurality of different ML algorithms”.
	Lange, et al. teach the machine learning processors and the corresponding software module provide the beneficial technical improvement of enabling the system to automatically process and analyze large sets of complex computer data elements using a plurality of computer-generated machine learning models to generate user-specific actionable output relating to the selection and optimization of financial portfolio asset allocation. The machine learning processors executes artificial intelligence algorithms as contained within the module to constantly improve the machine learning model by automatically assimilating newly-collected data elements into the model without relying on any manual intervention [Lange: 0047]. Each machine learning processor is programmed with instructions to execute artificial intelligence algorithms that automatically process the input and traverse computer-generated models in order to generate specialized output corresponding to the module [Lange: 0048]. Each machine learning processor executes a variety of algorithms and generates different data structures (including computer-generated models) to achieve the objectives [Lange: 0049]. See FIGS. 3A and 3B. Further, the machine learning processors can build and train the computer-generated model prior to conducting the processing. For example, each machine learning processor can retrieve relevant data elements from the database and/or the data sources to execute algorithms necessary to build and train the computer-generated model (e.g., input data, target attributes) and execute the corresponding artificial intelligence algorithms against the input data set to find patterns in the input data that map to the target attributes. Once the applicable computer-generated model is built and trained, the machine learning processors can automatically feed new input data (e.g., an input data set) for which the target attributes are unknown into the model using. The computer-generated models are specialized data structures that are traversed by the machine learning processors to perform the specific functions for generating optimized portfolio allocation strategies [Lange: 0057]. As such, Lange obviously suggest automatically initiating a plurality of ML training jobs by using at least the training dataset and a ML training service “to generate a plurality of different ML models according to a plurality of different ML algorithms”, where motivation to perform the specific functions for generating optimized portfolio allocation strategies and the beneficial technical improvement of enabling the system to automatically process and analyze large sets of complex computer data elements using a plurality of computer-generated machine learning models [Lange: 0047, 0057]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Art2 with Ref1 to teach “to generate a plurality of different ML models according to a plurality of different ML algorithms” for the reason to perform the specific functions for generating optimized portfolio allocation strategies and the beneficial technical improvement of enabling the system to automatically process and analyze large sets of complex computer data elements using a plurality of computer-generated machine learning models.
Claim 2:  See Psota: para 0046-0047, 00174; discussing the computer-implemented method of claim 1, further comprising: detecting that a testing dataset has been stored at the object storage location; and detecting that a configuration file has been stored at the object storage location, wherein the initiating of the plurality of ML training jobs is further based at least in part on the testing dataset and values of the configuration file.
Claim 3:  See Psota: para 00106, 00126; discussing the computer-implemented method of claim 1, further comprising: detecting that an inference dataset has been stored at the object storage location, wherein the inference dataset includes one or more samples, and wherein the utilizing the at least one of the plurality of ML models to generate the one or more inferences is based on providing the one or more samples as input to the at least one of the plurality of ML models; and transmitting the one or more inferences to a computing device outside of the service provider network.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEYNNA TRUVAN whose telephone number is (571)272-3851. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEYNNA TRUVAN
Examiner
Art Unit 2435



/L.TT/Examiner, Art Unit 2435                                                                      

/BEEMNET W DADA/Primary Examiner, Art Unit 2435